Citation Nr: 0014808	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1972 and from January 1974 to June 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

This case was previously before the Board and these claims 
were the subject of a November 1998 Board decision.  That 
Board decision was vacated by a June 1999 Order of the United 
States Court of Appeals for Veterans Claims, pursuant to a 
February 1999 Appellee's Motion for Remand and to Stay 
Further Proceedings.  That motion requested that the Board 
obtain translations of documents in the veteran's claims 
folder.  Translations of the requested documents have been 
secured and this claim is again before the Board.


FINDINGS OF FACT

1.  The August 24, 1977, Board decision which denied service 
connection for a nervous condition is final.

2.  The September 18, 1996, letter decision, which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition is final.

3.  The evidence submitted subsequent to the September 1996 
letter decision in regard to the veteran's claim of 
entitlement to service connection for a nervous condition is 
cumulative and does not bear directly and substantially upon 
the matter of entitlement to service connection for a nervous 
condition and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The May 19, 1975, RO rating decision which denied service 
connection for a gastrointestinal condition is final.

5.  The evidence submitted subsequent to the May 1975 final 
RO rating decision, is in part cumulative in that it was 
considered in a previous final denial, and in sum does not 
bear substantially and directly upon the matter of 
entitlement to service connection for a gastrointestinal 
condition nor is it by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The May 19, 1975, RO rating decision which denied service 
connection for a back condition is final.

7.  The September 18, 1996, letter decision which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
condition is final.

8.  The evidence submitted subsequent to the September 1996 
letter decision in regard to the veteran's claim of 
entitlement to service connection for a back condition is 
cumulative and does not bear directly and substantially upon 
the veteran's claim of entitlement to service connection for 
a back condition such that by itself or in connection with 
evidence previously assembled it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The August 1977 Board decision denying service connection 
for an acquired psychiatric disorder and the September 1996 
letter decision to not reopen the claim are final.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

2.  The evidence received subsequent to the September 1996 
letter decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a nervous condition.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The May 1975 rating decision denying service connection 
for a gastrointestinal disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1999).

4.  The evidence received subsequent to the May 1975 rating 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
a gastrointestinal condition.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

5.  The May 1975 rating decision denying service connection 
for a back disorder and the September 1996 letter decision to 
not reopen the claim are final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).

6.  The evidence received subsequent to the September 1996 
letter decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, shows that a nervous condition, a 
back condition, or a gastrointestinal condition was incurred 
in or aggravated by his active service.  The Board finds that 
there is no new evidence of record which shows that 
connection.


I.  A Nervous Condition

The veteran's claim of entitlement to service connection for 
a nervous condition was denied by an August 1977 Board 
decision.  Prior Board decisions are final.  38 U.S.C.A. 
§ 7104 (West 1991).  The veteran also did not perfect an 
appeal of a September 1996 letter decision which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  That decision is therefore final.  38 U.S.C.A. 
§ 7105 (West 1991).  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a nervous condition subsequent to the 
September 1996 letter decision.

The evidence received subsequent to the September 1996 letter 
decision consists of VA, service, and private medical records 
and claims statements submitted by the veteran.

The veteran has submitted VA and private medical records.  
These records relate to the treatment and examination of the 
veteran's current nervous condition.  However, those medical 
reports do not provide evidence which shows that any current 
nervous disability was incurred in or aggravated by service.  
Specifically, those records do not show that any preexisting 
nervous condition underwent any increase in severity during 
service.  Therefore, the medical evidence submitted 
subsequent to the September 1996 letter decision, while 
partly new, is not material because it does not bear directly 
and substantially on the specific matter of the veteran's 
claim, as it does not provide evidence that any current 
nervous condition was incurred in or aggravated by service.  
Such a showing would be required in order for the evidence to 
bear directly and substantially upon the veteran's claim such 
that the evidence would be so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  The Board notes that the copies of the veteran's 
service medical records submitted are duplicates and have 
been considered in previous final denials.

The veteran, in his claims statements contends that his 
current nervous condition was incurred in or aggravated by 
service.  However, he has not provided competent medical 
evidence which verifies that any current nervous condition 
was incurred in or aggravated by service or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  These statements relating to his 
claim are essentially the same as assertions the veteran made 
in connection with the prior claim, and therefore, do not 
constitute new evidence as they are cumulative.  Furthermore, 
where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Lay persons are not qualified to render a 
medical opinion concerning medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran 
simply has not submitted competent medical evidence which 
shows that his current nervous condition was incurred in or 
aggravated by service or is related thereto, or that any 
current nervous condition is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The veteran also has not provided any evidence 
which shows that any preexisting mental disorder increased in 
severity or was aggravated by service.  Therefore, the 
veteran's claims statements are not material as they do not 
bear directly and substantially upon the veteran's claim such 
that they must be considered in order to fairly decide the 
merits of the claim.

The Board finds that the evidence received subsequent to the 
September 1996 letter decision in regard to the veteran's 
claim of entitlement to service connection for a nervous 
condition is cumulative.  The medical records relate only to 
current treatment of a nervous condition, and do not 
establish any connection between that mental disorder and his 
service.  The service medical records are duplicates of those 
considered in previous final denials of the veteran's claim.  
The claims statements are cumulative of claims already 
considered in previous denials of the veteran's claim.

Accordingly, the Board finds that the veteran has not 
submitted evidence which shows that any current nervous 
condition was incurred in or aggravated by service, or is 
etiologically related to service, or is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  Such evidence would be required in order for any 
new evidence to be material.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a nervous condition and that claim is not 
reopened.


II.  A Back Condition

The Board notes that the veteran did not perfect an appeal of 
the May 1975 rating decision denial of his claim of 
entitlement to service connection for a back condition or the 
September 1996 letter decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back condition.  
Those rating decisions are therefore final.  38 U.S.C.A. 
§ 7105 (West 1991).  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back condition subsequent to the 
September 1996 letter decision.

The evidence received subsequent to the September 1996 letter 
decision consists of VA, service, and private medical records 
and claims statements submitted by the veteran.

The veteran has submitted VA and private medical records.  
These records do not relate to the veteran's back disability.  
These medical reports do not provide evidence which shows 
that any current back disability was incurred in or 
aggravated by service.  Therefore, the medical evidence 
submitted subsequent to the September 1996 letter decision, 
while for the most part new, is not material because it does 
not bear directly and substantially on the specific matter of 
the veteran's claim, as it does not provide evidence that any 
current back condition is related to service.  Such a showing 
would be required in order for the evidence to bear directly 
and substantially upon the veteran's claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  The 
Board notes that the copies of the veteran's service medical 
records submitted are duplicates and have been considered in 
previous final denials.

The veteran, in his claims statements, contends that his 
current back condition is related to his service or to a 
nervous condition.  However, he has not provided competent 
medical evidence which verifies that any current back 
condition was incurred in or aggravated by service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  These statements 
relating to his claim are essentially the same as assertions 
the veteran made in connection with the prior claim, and 
therefore, do not constitute new evidence.  Furthermore, 
where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Lay persons are not qualified to render a 
medical opinion concerning medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran 
simply has not submitted competent medical evidence which 
shows that his current back condition was incurred in or 
aggravated by service or is related thereto, or that any 
current back condition is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
Therefore, the veteran's claims statements are not material 
as they do not bear directly and substantially upon the 
veteran's claim such that they must be considered in order to 
fairly decide the merits of the claim.

The Board finds that the evidence received subsequent to the 
September 1996 letter decision in regard to the veteran's 
claim of entitlement to service connection for a back 
condition is cumulative and does not bear directly and 
substantially upon his claim of entitlement to service 
connection for a back condition.  The medical records do not 
relate to his back condition, and do not establish any 
connection between any back condition and his service.  The 
service medical records are duplicates, already considered in 
previous final denials.  The claims statements also are 
cumulative of claims already considered in previous denials 
of the veteran's claim.

The Board notes that the veteran has advanced a claim that 
his back condition is proximately due to or the result of a 
service-connected nervous condition, and that service 
connection therefor is warranted.  However, the Board notes 
that the veteran has not established service connection for a 
nervous condition.  Therefore, the Board finds that although 
this claim advances a different theory of entitlement, it is 
not a theory which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
A claim of entitlement to service connection on a secondary 
basis where service connection for the alleged primary 
disability has been denied has no legal merit or entitlement 
under the law, and thus cannot be material.

The Board finds that the veteran has not submitted evidence 
which shows that any current back condition was incurred in 
or aggravated by service, or is etiologically related to 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  Such 
evidence would be required in order for any new evidence to 
be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back condition and that claim is not reopened.


III.  A Gastrointestinal Condition

The Board notes that the veteran did not perfect an appeal of 
the May 1975 rating decision denial of his claim of 
entitlement to service connection for a gastrointestinal 
condition.  That rating decision is therefore final.  
38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a gastrointestinal condition 
subsequent to the May 1975 rating decision.

The evidence received subsequent to the May 1975 rating 
decision consists of VA, service, and private medical 
records; a lay statement in support of the veteran's claim; 
and claims statements submitted by the veteran.

The veteran has submitted VA, service, and private medical 
records.  The VA and private medical records relate to the 
treatment of the veteran's various disabilities.  However, 
neither those medical reports, nor the service medical 
records submitted, provide evidence which shows that any 
current gastrointestinal condition was incurred in or 
aggravated by service.  Therefore, the medical evidence 
submitted subsequent to the May 1975 rating decision, while 
for the most part new, is not material because it does not 
bear directly and substantially on the specific matter of the 
veteran's claim, as it does not provide evidence that any 
current gastrointestinal condition is related to service.  
Such a showing would be required in order for the evidence to 
bear directly and substantially upon the veteran's claim such 
that the evidence would be so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

The veteran, in his claims statements, contends that a 
current gastrointestinal disorder is related to his service.  
However, he has not provided competent medical evidence which 
verifies that any gastrointestinal condition was incurred in 
or aggravated by service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  These statements relating to his claim are 
essentially the same as assertions the veteran made in 
connection with the prior claim, and therefore, do not 
constitute new evidence.  The Board also notes that the lay 
statement submitted also does not provide any evidence that 
the veteran's gastrointestinal condition is related in any 
way to his service.  Furthermore, where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran simply has not submitted competent 
medical evidence which shows that his current 
gastrointestinal condition was incurred in or aggravated by 
service or is related thereto, or that any current 
gastrointestinal condition is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, the veteran's claims statements are not 
material as they do not bear directly and substantially upon 
the veteran's claim such that they must be considered in 
order to fairly decide the merits of the claim.

The Board notes that the veteran has advanced a claim that 
his gastrointestinal condition is proximately due to or the 
result of a service-connected nervous condition, and that 
service connection therefor is warranted.  However, the Board 
notes that the veteran has not established service connection 
for a nervous condition.  Therefore, the Board finds that 
although this claim advances a different theory of 
entitlement, it is not a theory which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  A claim of entitlement to service connection on a 
secondary basis where service connection for the alleged 
primary disability has been denied has no legal merit or 
entitlement under the law, and thus cannot be material.

The Board finds that the veteran has not submitted evidence 
which shows that any current gastrointestinal condition was 
incurred in or aggravated by service, or is etiologically 
related to service, or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
Such evidence would be required in order for any new evidence 
to be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
gastrointestinal condition and that claim is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition, and the benefits sought on appeal with regard to 
that disability remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
condition, and the benefits sought on appeal with regard to 
that disability remain denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a 
gastrointestinal condition, and the benefits sought on appeal 
with regard to that disability remain denied.

This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

